     Case 1:19-cv-01714-NONE-EPG Document 19 Filed 09/08/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   PEDRO RODRIGUEZ,                                  1:19-cv-01714-NONE-EPG (PC)

13                                 Plaintiff,          ORDER DENYING PLAINTIFF’S
                                                       MOTION FOR RECUSAL OF PRESIDING
14                  v.                                 MAGISTRATE JUDGE PURSUANT TO
                                                       28 U.S.C. §§ 144 AND 455
15
     H. LONGIA, et al.,                                (ECF No. 18)
16
                                Defendants.
17

18

19

20         Plaintiff, Pedro Rodriguez, is a prisoner proceeding pro se and in forma pauperis in this
21   civil rights action filed pursuant to 42 U.S.C. § 1983. On August 26, 2020, Plaintiff filed a
22   motion to recuse the presiding magistrate judge pursuant to 28 U.S.C. §§ 144 and 455. (ECF No.
23   18.) For the reasons set forth below, the motion will be denied.
24   A. Request for 28 U.S.C. § 144 Recusal
25         Section 144 provides:
26          Whenever a party to any proceeding in a district court makes and files a timely
            and sufficient affidavit that the judge before whom the matter is pending has a
27          personal bias or prejudice either against him or in favor of any adverse party, such
28

                                                      1
     Case 1:19-cv-01714-NONE-EPG Document 19 Filed 09/08/20 Page 2 of 4

 1           judge shall proceed no further therein, but another judge shall be assigned to hear
             such proceeding.
 2
             The affidavit shall state the facts and the reasons for the belief that bias or
 3           prejudice exists, and shall be filed not less than ten days before the beginning of
             the term at which the proceeding is to be heard, or good cause shall be shown for
 4           failure to file it within such time. A party may file only one such affidavit in any
             case. It shall be accompanied by a certificate of counsel of record stating that it is
 5           made in good faith.

 6   28 U.S.C. § 144.

 7           The standard for recusal under § 144 is “‘whether a reasonable person with knowledge of

 8   all the facts would conclude that the judge’s impartiality might reasonably be questioned.’”

 9   Mayes v. Leipziger, 729 F.2d 607, 607 (9th Cir.1984) (citation omitted). To provide adequate

10   grounds for recusal, the prejudice must result from an extrajudicial source since a judge’s

11   previous adverse ruling alone is not sufficient for recusal. See id.

12           Section 144 expressly conditions relief upon the filing of a timely and legally sufficient

13   affidavit. A judge who finds the affidavit legally sufficient must proceed no further under § 144

14   and must assign a different judge to hear the matter. See 28 U.S.C. § 144; United States v. Sibla,

15   624 F.2d 864, 867 (9th Cir. 1980). On the other hand, where the affidavit is not legally sufficient,

16   the judge at whom the motion is directed can determine the matter. See United States v. Scholl,

17   166 F.3d 964, 977 (9th Cir. 1999) (citation omitted) (citing Toth v. Trans World Airlines, Inc.,

18   862 F.2d 1381, 1388 (9th Cir. 1988) (holding that only after determining the legal sufficiency of a

19   § 144 affidavit is a judge obligated to reassign decision on merits to another judge)). If the

20   affidavit is legally insufficient, then recusal can be denied. See United States v. $292,888.04 in

21   U.S. Currency, 54 F.3d 564, 566 (9th Cir.1995).

22           Plaintiff’s affidavit and motion for recusal is substantively insufficient under § 144

23   because it fails to allege facts that would support the contention that the undersigned has

24   exhibited bias or prejudice directed towards plaintiff from an extrajudicial source, i.e., outside of

25   her rulings on this case. See Sibla, 624 F.2d at 868 (“An affidavit filed pursuant to [§ 144] is not

26   legally sufficient unless it specifically alleges facts that fairly support the contention that the

27   judge exhibits bias or prejudice directed toward a party that stems from an extrajudicial source.”).

28   Plaintiff's motion for recusal alleges bias and prejudice arising solely out of judicial actions taken

                                                        2
     Case 1:19-cv-01714-NONE-EPG Document 19 Filed 09/08/20 Page 3 of 4

 1   by the undersigned. Specifically, Plaintiff complains that the undersigned is biased against him

 2   based on the August 26, 2020, order granting Plaintiff a fourth extension of time to file objections

 3   to findings and recommendations, but granting only two weeks rather than the four weeks

 4   requested by Plaintiff. (See ECF Nos. 18, 17.)

 5          The issues raised by Plaintiff in his motion for recusal are not proper grounds to disqualify

 6   a judge for bias and prejudice. As the United States Supreme Court has noted, “judicial rulings

 7   alone almost never constitute a valid basis for a bias or partiality motion.” Liteky v. United States,

 8   510 U.S. 540, 555 (1994). Instead, the judicial rulings are a basis for appeal, not recusal. See id.

 9   (“In and of themselves . . . [judicial rulings] cannot possibly show reliance upon an extrajudicial

10   source; and can only in the rarest circumstances evidence the degree of favoritism or antagonism

11   required . . . when no extrajudicial source is involved. Almost invariably, they are proper grounds

12   for appeal, not for recusal.”); Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir.1999) ( “Leslie’s

13   allegations stem entirely from the district judge’s adverse rulings. That is not an adequate basis

14   for recusal.”) (citations omitted).

15          Plaintiff’s request for recusal under § 144 is thus DENIED.

16   B. Request for 28 U.S.C. § 455 Recusal

17          Section 455 provides, in relevant part:

18          (a) Any justice, judge, or magistrate judge of the United States shall disqualify
            [herself] in any proceeding in which [her] impartiality might reasonably be
19          questioned.
            (b) [She] shall also disqualify [herself] in the following circumstances:
20
                    (1) Where [she] has a personal bias or prejudice concerning a party, or
21                  personal knowledge of disputed evidentiary facts concerning the
                    proceeding. . . .
22   28 U.S.C. § 455.
23          The standard for recusal under § 455 is whether a reasonable person with knowledge of all

24   the facts would conclude that the judge’s impartiality might reasonably be questioned. Perry v.

25   Schwarzenegger, 630 F.3d 909, 911 (9th Cir. 2011). However, a judge “must not simply recuse

26   out of an abundance of caution when the facts do not warrant recusal. Rather, there is an equally
27   compelling obligation not to recuse where recusal in not appropriate.” United States v. Sierra

28   Pac. Indus., 759 F. Supp. 2d 1198, 1200-01 (E.D. Cal. 2010). The decision regarding

                                                       3
     Case 1:19-cv-01714-NONE-EPG Document 19 Filed 09/08/20 Page 4 of 4

 1   disqualification is to be made by the judge whose impartiality is at issue. In re Bernard, 31 F.3d

 2   842, 843 (9th Cir.1994) (holding that a motion for recusal must be decided by the very judge

 3   whose impartiality is being questioned); United States v. Studley, 783 F.2d 934, 940 (9th Cir.

 4   1986) (challenged judge is to rule on legal sufficiency of recusal motion in the first instance).

 5          Plaintiff’s request for recusal under § 455 has failed to present any facts, as opposed to

 6   speculation, to suggest impartiality or bias on the part of the undersigned. Instead, as noted above,

 7   Plaintiff's affidavit and motion for recusal alleges bias and prejudice arising solely out of judicial

 8   actions taken by the undersigned. The undersigned has no knowledge of Plaintiff outside of her

 9   work on this case. The Court’s judicial rulings alone do not constitute a valid basis for a showing

10   of bias or prejudice. See Liteky, 510 U.S. at 555; Maier v. Orr, 758 F.2d 1578, 1583 (9th Cir.

11   1985) (“Frivolous and improperly based suggestions that a judge recuse should be firmly

12   declined.”). These prior judicial rulings unfavorable to Plaintiff are a basis for appeal, not recusal.

13   See Liteky, 510 U.S. at 555.

14          Plaintiff’s request for recusal under § 455 is thus DENIED.

15
     IT IS SO ORDERED.
16

17      Dated:     September 8, 2020                            /s/
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28

                                                       4
